The sentence and judgment of the Court was that Defendant is guilty of Count I: Negligent Vehicular Assault, a felony, in violation of Section 45-5-205, MCA, and shall serve a term of Ten (10) years at a State Prison designated by the Department of Corrections. No part of the sentence imposed shall be suspended. Should the Defendant be placed in community based supervision, the Court recommended that he comply with the terms and conditions outlined in the Sentence and Judgment given January 24, 2013.
On August 1,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
the Defendant appeared by Vision Net and was represented by Jami Rebsom, Attorney at Law. The State was represented by Alex Nixon, Carbon County Attorney.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 1st day of August, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member *71Hon. Kathy Seeley.